Title: To Benjamin Franklin from Joseph Priestley, [before 8 February 1780]
From: Priestley, Joseph
To: Franklin, Benjamin


[before February 8, 1780]
Having so good an opportunity of conveying a letter safely to you, I thought it might not be amiss to give you a general idea of my present situation, not with a view to any particular request or proposal, but only thinking it right, that a few of my best friends should know it in confidence, as it is possible that something or other may occur to them which might be to my advantage, and which they would otherwise overlook.
I have great reason to think that I begin to be felt as a burthen, and that the connection is no longer desirable to him. It is, in consequence of this, by no means so agreeable, or so advantageous to me as it was. What with a variety of articles of expence now thrown upon me, the dearness of the place, and my growing family, I have been obliged to expend considerably more than my salary. A common friend, who thinks that he sees him with other eyes than formerly, dates all this from our differing from him in political principles; but I think it has other causes.
According to our written articles, I have no choice of a seperation, unless I chuse to give up all my claims, till after the expiration of about three years from this time, when I can retire with a certain stipend, though there are doubts respecting the value of my security, and if he should dispute it with me, I shall be little the better for it. His behaviour is outwardly civil, and he makes no complaint whatever, but it is in reality very different from what it was; and with respect to several things that were promised me, I find a total failure of performance.
I am, however, so circumstanced, that to remove would be very disagreeable and expensive, and with respect to the principal use I am of in the world, I could hardly be better situated, my time being almost wholly at my own command.
 Endorsed: Dr. Priestley